 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11       CANDICE GATLIN-WILLIAMS,                       No. 2:17-cv-2657-KJN
12                       Plaintiff,
13            v.                                        ORDER
14       COMMISSIONER OF SOCIAL
         SECURITY,
15
                         Defendant.
16

17

18           Plaintiff Candice Gatlin-Williams seeks judicial review of a final decision by the

19   Commissioner of Social Security (“Commissioner”) denying her application for Disability

20   Insurance Benefits (“DIB”) under Title II of the Social Security Act (“Act”).1 Plaintiff filed a

21   motion for summary judgment, which the Commissioner opposed by filing a cross-motion for

22   summary judgment. (ECF Nos. 14, 15.) No optional reply brief was filed.

23           After carefully considering the record and the parties’ briefing, the court DENIES

24   plaintiff’s motion for summary judgment, GRANTS the Commissioner’s cross-motion for

25   summary judgment, and enters judgment for the Commissioner.

26
     1
27    This action was referred to the undersigned pursuant to Local Rule 302(c)(15), and all parties
     consented to proceed before a United States Magistrate Judge for all purposes pursuant to 28
28   U.S.C. § 636(c). (ECF Nos. 7, 8.)
                                                      1
 1   I.         BACKGROUND

 2              Plaintiff was born on April 23, 1971; has at least a high school education; can

 3   communicate in English; and previously worked as a shoe sales representative and retail

 4   manager.2 (Administrative Transcript (“AT”) 28-29.) On May 23, 2014, plaintiff applied for

 5   DIB, alleging that her disability began on August 1, 2013. (AT 15.) After plaintiff’s application

 6   was denied initially and on reconsideration, an ALJ conducted a hearing on December 13, 2016.

 7   (AT 15, 37-80.) The ALJ subsequently issued a decision dated February 13, 2017, determining

 8   that plaintiff had not been under a disability as defined in the Act, from August 1, 2013,

 9   plaintiff’s alleged disability onset date, through the date of the ALJ’s decision. (AT 15-31.) The

10   ALJ’s decision became the final decision of the Commissioner when the Appeals Council denied

11   plaintiff’s request for review on October 24, 2017. (AT 1–6.) Plaintiff subsequently filed this

12   action on December 21, 2017, to obtain judicial review of the Commissioner’s final decision.

13   (ECF No. 1.)

14   II.        ISSUES PRESENTED

15              On appeal, plaintiff raises the following issues: (1) whether the ALJ erroneously

16   discounted the opinion of plaintiff’s examining physician, Dr. Frank Fine; (2) whether the ALJ

17   improperly discounted plaintiff’s credibility; and (3) whether the ALJ erred in failing to find

18   several of plaintiff’s impairments severe.3

19   III.       LEGAL STANDARD

20              The court reviews the Commissioner’s decision to determine whether (1) it is based on
21   proper legal standards pursuant to 42 U.S.C. § 405(g), and (2) substantial evidence in the record

22   as a whole supports it. Tackett v. Apfel, 180 F.3d 1094, 1097 (9th Cir. 1999). Substantial

23   evidence is more than a mere scintilla, but less than a preponderance. Connett v. Barnhart, 340

24   F.3d 871, 873 (9th Cir. 2003) (citation omitted). It means “such relevant evidence as a reasonable

25   2
       Because the parties are familiar with the factual background of this case, including plaintiff’s
26   medical and mental health history, the court does not exhaustively relate those facts in this order.
     The facts related to plaintiff’s impairments and treatment will be addressed insofar as they are
27   relevant to the issues presented by the parties’ respective motions.

28   3
          Plaintiff’s opening brief raised those issues in a somewhat different order.
                                                             2
 1   mind might accept as adequate to support a conclusion.” Orn v. Astrue, 495 F.3d 625, 630 (9th

 2   Cir. 2007), quoting Burch v. Barnhart, 400 F.3d 676, 679 (9th Cir. 2005). “The ALJ is

 3   responsible for determining credibility, resolving conflicts in medical testimony, and resolving

 4   ambiguities.” Edlund v. Massanari, 253 F.3d 1152, 1156 (9th Cir. 2001) (citation omitted). “The

 5   court will uphold the ALJ’s conclusion when the evidence is susceptible to more than one rational

 6   interpretation.” Tommasetti v. Astrue, 533 F.3d 1035, 1038 (9th Cir. 2008).

 7   IV.    DISCUSSION

 8          A.      Summary of the ALJ’s Findings

 9          The ALJ evaluated plaintiff’s entitlement to DIB pursuant to the Commissioner’s standard

10   five-step analytical framework.4 As an initial matter, the ALJ found that plaintiff met the insured

11   4
       Disability Insurance Benefits are paid to disabled persons who have contributed to the Social
12   Security program. 42 U.S.C. §§ 401 et seq. Supplemental Security Income is paid to disabled
     persons with low income. 42 U.S.C. §§ 1382 et seq. Both provisions define disability, in part, as
13   an “inability to engage in any substantial gainful activity” due to “a medically determinable
     physical or mental impairment. . . .” 42 U.S.C. §§ 423(d)(1)(a) & 1382c(a)(3)(A). A parallel
14
     five-step sequential evaluation governs eligibility for benefits under both programs. See 20
15   C.F.R. §§ 404.1520, 404.1571-76, 416.920 & 416.971-76; Bowen v. Yuckert, 482 U.S. 137, 140-
     42 (1987). The following summarizes the sequential evaluation:
16
            Step one: Is the claimant engaging in substantial gainful activity? If so, the
17          claimant is found not disabled. If not, proceed to step two.
18
            Step two: Does the claimant have a “severe” impairment? If so, proceed to step
19          three. If not, then a finding of not disabled is appropriate.

20          Step three: Does the claimant’s impairment or combination of impairments meet or
            equal an impairment listed in 20 C.F.R., Pt. 404, Subpt. P, App. 1? If so, the
21          claimant is automatically determined disabled. If not, proceed to step four.
22
            Step four: Is the claimant capable of performing her past relevant work? If so, the
23          claimant is not disabled. If not, proceed to step five.

24          Step five: Does the claimant have the residual functional capacity to perform any
            other work? If so, the claimant is not disabled. If not, the claimant is disabled.
25

26   Lester v. Chater, 81 F.3d 821, 828 n.5 (9th Cir. 1995).

27          The claimant bears the burden of proof in the first four steps of the sequential evaluation
     process. Bowen, 482 U.S. at 146 n.5. The Commissioner bears the burden if the sequential
28   evaluation process proceeds to step five. Id.
                                                      3
 1   status requirements of the Act for purposes of DIB through December 31, 2018. (AT 17.) At

 2   step one, the ALJ concluded that plaintiff had not engaged in substantial gainful activity since

 3   August 1, 2013, the alleged onset date. (Id.) At step two, the ALJ found that plaintiff had the

 4   following severe impairments: obesity, degenerative joint disease of the knees, degenerative disc

 5   disease of the cervical and lumbar spine, and sickle cell trait. (Id.) However, at step three, the

 6   ALJ concluded that plaintiff did not have an impairment or combination of impairments that met

 7   or medically equaled the severity of one of the listed impairments in 20 C.F.R. Part 404, Subpart

 8   P, Appendix 1. (AT 21.)

 9          Before proceeding to step four, the ALJ assessed plaintiff’s RFC as follows:

10                  After careful consideration of the entire record, the undersigned finds
                    that the claimant has the Residual Functional Capacity (RFC) to
11                  perform light work as defined in 20 CFR 404.1567(b) except the
                    claimant can sit for six hours out of an eight-hour day, and can stand
12                  and walk for four hours out of an eight-hour day. The claimant
                    requires the use of a cane for long periods of ambulation, and should
13                  wear her supportive knee brace. The claimant cannot climb ladders,
                    ropes, or scaffolding, but can occasionally climb ramps or stairs,
14                  balance, stoop, kneel, crouch, or crawl. The claimant must avoid
                    concentrated exposure to concentrated cold, concentrated exposure
15                  to wetness or humidity, concentrated exposure to excessive
                    vibration, concentrated exposure to hazardous machinery, or
16                  concentrated exposure to unprotected heights.
17   (AT 23.) At step four, the ALJ determined that plaintiff was unable to perform any past relevant

18   work. (AT 28.) However, at step five, the ALJ found that, in light of plaintiff’s age, education,

19   work experience, RFC, and the vocational expert’s testimony, there were jobs that existed in

20   significant numbers in the national economy that plaintiff could perform. (AT 29-30.) Thus, the
21   ALJ concluded that plaintiff had not been disabled from August 1, 2013, her alleged disability

22   onset date, through February 13, 2017, the date of the ALJ’s decision. (AT 30-31.)

23          B.      Plaintiff’s Substantive Challenges to the Commissioner’s Determinations

24                  1.      Whether the ALJ erroneously discounted the opinion of plaintiff’s

25                          examining physician, Dr. Frank Fine

26          The weight given to medical opinions depends in part on whether they are proffered by
27   treating, examining, or non-examining professionals. Holohan v. Massanari, 246 F.3d 1195,

28   1201-02 (9th Cir. 2001); Lester v. Chater, 81 F.3d 821, 830 (9th Cir. 1995). Generally speaking,
                                                        4
 1   a treating physician’s opinion carries more weight than an examining physician’s opinion, and an

 2   examining physician’s opinion carries more weight than a non-examining physician’s opinion.

 3   Holohan, 246 F.3d at 1202.

 4          To evaluate whether an ALJ properly rejected a medical opinion, in addition to

 5   considering its source, the court considers whether (1) there are contradictory opinions in the

 6   record; and (2) clinical findings support the opinions. An ALJ may reject an uncontradicted

 7   opinion of a treating or examining medical professional only for “clear and convincing” reasons.

 8   Lester, 81 F.3d at 830–31. In contrast, a contradicted opinion of a treating or examining

 9   professional may be rejected for “specific and legitimate” reasons. Id. at 830. While a treating

10   professional’s opinion generally is accorded superior weight, if it is contradicted by a supported

11   examining professional’s opinion (supported by different independent clinical findings), the ALJ

12   may resolve the conflict. Andrews v. Shalala, 53 F.3d 1035, 1041 (9th Cir. 1995) (citing

13   Magallanes v. Bowen, 881 F.2d 747, 751 (9th Cir. 1989)). The regulations require the ALJ to

14   weigh the contradicted treating physician opinion, Edlund, 253 F.3d at 1157,5 except that the ALJ

15   in any event need not give it any weight if it is conclusory and supported by minimal clinical

16   findings. Meanel v. Apfel, 172 F.3d 1111, 1114 (9th Cir. 1999) (treating physician’s conclusory,

17   minimally supported opinion rejected); see also Magallanes, 881 F.2d at 751. The opinion of a

18   non-examining professional, by itself, is insufficient to reject the opinion of a treating or

19   examining professional. Lester, 81 F.3d at 831.

20          Here, plaintiff retained Dr. Fine as a consultative examiner. After personally examining
21   plaintiff, Dr. Fine prepared a report dated October 14, 2015, stating inter alia that plaintiff could

22   not sit or stand for more than 20-30 minutes at a time, lift more than 10 pounds from the waist up,

23   walk over uneven ground, or climb stairs. Dr. Fine noted that he doubted whether plaintiff could

24   return to the workforce in the open job market and that he had “encouraged the patient to apply

25   for permanent Social Security disability.” (AT 476-79.) Because Dr. Fine’s opinion was

26   5
      The factors include: (1) length of the treatment relationship; (2) frequency of examination; (3)
27   nature and extent of the treatment relationship; (4) supportability of diagnosis; (5) consistency;
     and (6) specialization. 20 C.F.R. § 404.1527.
28
                                                         5
 1   contradicted by other opinions in the record, the ALJ was required to provide specific and

 2   legitimate reasons to discount his opinion. As discussed below, the court concludes that the ALJ

 3   properly discharged that obligation.

 4          The ALJ reasonably relied on the opinion of consultative examiner and board-certified

 5   orthopedist, Dr. Dale van Kirk. (AT 25, 27.) Dr. van Kirk personally examined plaintiff on

 6   October 25, 2014, and opined that plaintiff could stand and/or walk for 6 hours out of an 8-hour

 7   day; could sit without limitations; needed to use her hinged knee brace mainly when she was out

 8   and about, and not at home; could lift and carry 20 pounds occasionally and 10 pounds

 9   frequently; could only perform occasional postural activities; and could not work in an extremely

10   cold and/or damp environment. (AT 471-75.) Because Dr. van Kirk personally examined

11   plaintiff and made independent clinical findings, his opinion constitutes substantial evidence on

12   which the ALJ was entitled to rely.

13          The ALJ also legitimately relied on the opinion of state agency physician Dr. Jonathan

14   Nordlicht, who reviewed plaintiff’s records and opined on February 7, 2015, that plaintiff could

15   lift 20 pounds occasionally and 10 pounds frequently; could stand/walk for a total of 4 hours;

16   could sit for a total of about 6 hours; had occasional postural limitations; and had to avoid

17   concentrated exposure to vibration and hazards. (AT 25, 27, 102-04.) See Tonapetyan v. Halter,

18   242 F.3d 1144, 1149 (9th Cir. 2001) (“Although the contrary opinion of a non-examining medical

19   expert does not alone constitute a specific, legitimate reason for rejecting a treating or examining

20   physician’s opinion, it may constitute substantial evidence when it is consistent with other
21   independent evidence in the record.”).

22          To be sure, plaintiff points to portions of her treatment records that are potentially

23   consistent with Dr. Fine’s opinion. On the other hand, the ALJ’s decision also referenced

24   portions of plaintiff’s treatment records that are more consistent with the opinions of Dr. van Kirk

25   and Dr. Nordlicht. On such an ambiguous record, the court defers, as it must, to the ALJ’s

26   findings, which are based on substantial evidence, as noted above.
27   ////

28   ////
                                                        6
 1                  2.      Whether the ALJ improperly discounted plaintiff’s credibility

 2          Plaintiff contends that the ALJ erred by discounting plaintiff’s testimony regarding her

 3   symptoms and functional limitations.

 4          In Lingenfelter v. Astrue, 504 F.3d 1028 (9th Cir. 2007), the Ninth Circuit Court of

 5   Appeals summarized the ALJ’s task with respect to assessing a claimant’s credibility:

 6                  To determine whether a claimant’s testimony regarding subjective
                    pain or symptoms is credible, an ALJ must engage in a two-step
 7                  analysis. First, the ALJ must determine whether the claimant has
                    presented objective medical evidence of an underlying impairment
 8                  which could reasonably be expected to produce the pain or other
                    symptoms alleged. The claimant, however, need not show that her
 9                  impairment could reasonably be expected to cause the severity of the
                    symptom she has alleged; she need only show that it could
10                  reasonably have caused some degree of the symptom. Thus, the ALJ
                    may not reject subjective symptom testimony . . . simply because
11                  there is no showing that the impairment can reasonably produce the
                    degree of symptom alleged.
12
                    Second, if the claimant meets this first test, and there is no evidence
13                  of malingering, the ALJ can reject the claimant’s testimony about
                    the severity of her symptoms only by offering specific, clear and
14                  convincing reasons for doing so. . . .
15   Lingenfelter, 504 F.3d at 1035-36 (citations and quotation marks omitted). “At the same time, the

16   ALJ is not required to believe every allegation of disabling pain, or else disability benefits would

17   be available for the asking. . . .” Molina v. Astrue, 674 F.3d 1104, 1112 (9th Cir. 2012).

18          “The ALJ must specifically identify what testimony is credible and what testimony

19   undermines the claimant’s complaints.” Valentine v. Comm’r of Soc. Sec. Admin., 574 F.3d 685,

20   693 (9th Cir. 2009) (quoting Morgan v. Comm’r of Soc. Sec. Admin., 169 F.3d 595, 599 (9th Cir.
21   1999)). In weighing a claimant’s credibility, an ALJ may consider, among other things, the

22   “‘[claimant’s] reputation for truthfulness, inconsistencies either in [claimant’s] testimony or

23   between [her] testimony and [her] conduct, [claimant’s] daily activities, [her] work record, and

24   testimony from physicians and third parties concerning the nature, severity, and effect of the

25   symptoms of which [claimant] complains.’” Thomas v. Barnhart, 278 F.3d 947, 958–59 (9th Cir.

26   2002) (modification in original) (quoting Light v. Soc. Sec. Admin., 119 F.3d 789, 792 (9th Cir.
27   1997)). If the ALJ’s credibility finding is supported by substantial evidence in the record, the

28   court “may not engage in second-guessing.” Id. at 959.
                                                        7
 1            In this case, the ALJ performed a thorough analysis of plaintiff’s credibility, ultimately

 2   concluding that there was significant evidence of exaggeration and inconsistencies in the record.

 3   As the ALJ explained:

 4                   Testing in February of 2015 indicated the claimant had a large
                     number of somatic complaints that suggested a psychological
 5                   component as she reported a “high degree of symptoms that are
                     unusual and rarely reported by others, even by people with serious
 6                   medical illness.” Exh. 11F at 16. This was consistent with the
                     claimant’s performance at the Consultative Examination when she
 7                   was able to perform many of the tasks she had been, apparently,
                     unable to perform only months before. Ex. 9F; 6F. The claimant
 8                   alleged she was in severe pain which completely interfered with her
                     ability to walk but that was not consistent with driving herself to the
 9                   appointment and walking to the doctor’s office without assistance.
                     Ex. 11F at 23. The claimant alleged during an examination that her
10                   pain was a 7 on a scale of one to ten but “there was no overt indication
                     she was experiencing pain.” Ex. 11F at 16. The examiner noted no
11                   significant difference when he interviewed the claimant months later.
                     Ex. 11F at 23. The claimant complaint of “an abnormal degree of
12                   daytime sleepiness” but a doctor who interviewed her for more than
                     six hours observed no signs of sleepiness during two separate
13                   interviews. Exh. 11F at 16, 23. The claimant reported a high degree
                     of depression in her daily life and when examined, but there were no
14                   overt signs of depression when interviewed (Ex. 11F at 16), and the
                     claimant has not been given medication for any psychiatric
15                   symptoms. The claimant does experience some limitations but only
                     to the extent described in the residual functional capacity above.
16

17   (AT 28.) In sum, the ALJ’s credibility analysis was supported by the record and by the proper

18   analysis.

19                   3.      Whether the ALJ erred in failing to find several of plaintiff’s impairments

20   severe
21            Finally, the court finds no prejudicial error at step two of the sequential disability

22   evaluation with respect to the impairments that the ALJ found were not severe.

23            As for plaintiff’s mental health, plaintiff primarily relies on a finding by examining

24   psychologist, Dr. John Hupka, who noted, with respect to one of the many tests he administered,

25   that: “[i]n my current interview with her I administered the MCMI-III. She produced a valid

26   profile, and that test indicates significant depression as a chronic characterological condition and
27   with acute exacerbation of depression.” (AT 666.) However, plaintiff appears to ignore Dr.

28   Hupka’s ultimate mental functional assessment, based on his entire clinical evaluation and all the
                                                          8
 1   testing, which found that plaintiff had only mild mental limitations. (AT 660-63.)

 2          The ALJ also properly found based on the evidence in the record that plaintiff’s remaining

 3   physical impairments of alopecia (loss of hair), gastroesophageal reflux disease, and irritable

 4   bowel syndrome were resolved, well controlled with treatment, and/or did not meet the 12-month

 5   durational period. (AT 17-21.)

 6   V.     CONCLUSION

 7          In sum, the Commissioner’s final decision was free from prejudicial error and supported

 8   by substantial evidence in the record as a whole. Accordingly, IT IS HEREBY ORDERED that:

 9          1.      Plaintiff’s motion for summary judgment (ECF No. 14) is DENIED.

10          2.      The Commissioner’s cross-motion for summary judgment (ECF No. 15) is

11                  GRANTED.

12          3.      The Commissioner’s final decision is AFFIRMED and judgment is entered for the

13                  Commissioner.

14          4.      The Clerk of Court shall close this case.

15   Dated: December 10, 2018

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       9
